                                                                    1
     K2BHORES

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4               v.                              19 Cr. 328 (JSR)

5    MARIO AMILCAR ESTRADA ORELLANA,

6                                               Sentence
                     Defendant.
7
     ------------------------------x
8
                                                New York, N.Y.
9                                               February 11, 2020
                                                9:15 a.m.
10

11   Before:

12                         HON. JED S. RAKOFF,

13                                              District Judge

14                                APPEARANCES

15   GEOFFREY S. BERMAN
          United States Attorney for the
16        Southern District of New York
     JASON RICHMAN
17        Assistant United States Attorney

18   ROBERT A. FEITEL
          Attorney for Defendant
19
     Also Present:   Erika De Los Rios, Interpreter (Spanish)
20                   Paula Gold, Interpreter (Spanish)

21

22

23

24

25


                     SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
                                                                           2
     K2BHORES

1               (Case called)

2               MR. RICHMAN:    Your Honor, good morning.    Jason

3    Richman, for the government.

4               THE COURT:    Good morning.

5               MR. FEITEL:    Good morning, Judge Rakoff.   Robert

6    Feitel for defendant Mario Estrada.        With me at counsel table

7    is my full-time paralegal, Mr. Suarez.        The government has no

8    objection to his presence this morning.

9               THE COURT:    Good morning.

10              We're here for sentence.      The probation office has

11   calculated the offense level as 37 and the criminal history

12   category as I, for a guideline range of 210 to 262 months.          Any

13   objection to that calculation?

14              MR. RICHMAN:    Not from the government, your Honor.

15              MR. FEITEL:    We do not object to the calculation.      We

16   disagree with the presentence report as to whether or not my

17   client is eligible for the safety valve or not.

18              THE COURT:    Yes.   That's a separate question.

19              MR. FEITEL:    Yes, sir.

20              THE COURT:    I will adopt the total offense level of

21   37, the criminal history category of I, and the guideline range

22   of 210 to 262 months.

23              While I, frankly, don't think he's eligible for the

24   safety valve, I will assume for purposes of the sentencing that

25   he is because, to be perfectly frank, unless defense counsel


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                         3
     K2BHORES

1    can persuade me otherwise, I don't see how he could possibly

2    get a sentence here remotely like what defense counsel is

3    recommending, which struck me, to be frank, as absurd.

4               But let me hear from defense counsel, and then I'll

5    hear from government counsel, and then from the defendant if he

6    wishes to be heard.

7               MR. FEITEL:    Good morning, your Honor.   I'll take the

8    Court's comments to heart.

9               One of the reasons that I recommended the sentence

10   that I did, with full understanding that it was far below where

11   the guidelines were, was it seemed to me that if I was truly

12   arguing in good faith that the safety valve did apply in this

13   case, then you need to pick a period of time that was below the

14   safety valve eligibility, which is five years in this case, and

15   so I tried to pick what I felt would be the --

16              THE COURT:    Safety valve makes him eligible for a

17   sentence below the mandatory minimum.      It does not dictate that

18   it be a sentence below the mandatory minimum.

19              MR. FEITEL:    No, it does not, but if I had asked for

20   more than five years, I would not have taken the time to have

21   argued in my pleadings that he was safety valve eligibility.

22   It would have been largely a moot point.

23              Having heard your Honor's comments, I'd like to revise

24   my recommendation for the Court.      I'd like to ask your Honor to

25   impose a sentence of 60 months, five years, the mandatory


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                     4
     K2BHORES

1    minimum in this case.   And having considered before I came here

2    the possibility that your Honor might be inclined to not go --

3    to not accept my recommendation, I did take the time to look

4    for cases that I thought were somewhat similar on the facts.

5    And although it's not in my sentencing memo, there is a case

6    from this jurisdiction before Judge Furman.   It's called United

7    States v. Ghahremani, 15 Cr. 793.

8               In that case, the defendant, who was a permanent

9    resident of the United States but was a national of another

10   country, also met with and basically conspired with government

11   informants.    In that case, he and his codefendant agreed to

12   sell millions of rounds of bullets to people who they thought

13   were actually representatives of the FARC, which is a terrorist

14   group in Colombia.   In that case, the defendant pled guilty to

15   a drug trafficking offense and was sentenced to 66 months by

16   Judge Furman.    I think that Mr. Ghahremani's case was

17   instructive, and that was a case in which his guideline was

18   also at the high end of the guidelines because the quantity was

19   more than 450 kilograms of cocaine.   I think that

20   Mr. Ghahremani was someone who did not have the personal

21   history that my client does, and so I just want to address

22   briefly the issues that I think are important here, your Honor.

23              The defense and the government have presented starkly

24   different views of who Mr. Estrada is.   The government has him

25   as a blood-thirsty menace to society, and I think when they did


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                         5
     K2BHORES

1    that, they took a small slice of his life and put it under a

2    microscope and tried to convince your Honor that that's --

3               THE COURT:    Here's the problem I think you face.   Your

4    client has a somewhat heroic upbringing.      The letters I

5    received on his behalf attest to the many good aspects of his

6    character, but what does he decide to do?      He decides that in

7    order to get funding for his run for the presidency of

8    Guatemala, he will agree with a vicious drug cartel to allow

9    them to bring very large quantities of this poison into the

10   United States using his position, his putative position if he's

11   elected, and his ability to appoint people to various positions

12   within the government as a way to facilitate this egregious

13   crime.   I don't see how that is anything other than despicable.

14              MR. FEITEL:    There is no disagreement that what he did

15   was wrong.    I don't generally disagree with the Court's

16   characterizations as being despicable.      My position about it,

17   and I want to be frank with your Honor, is I take no solace

18   from what happened.      I think that Mr. Estrada committed a

19   egregious as crime, and I don't think anyone can say otherwise.

20   But in contrast to some of the other cases, for example, that

21   the government alludes to regarding the brother of the

22   president of Honduras, Mr. Estrada's promise in this case was

23   conditional, which was he would in the future, if elected, do

24   A, B, C, or D.   And because our criminal conspiracy law finds

25   people culpable for the conspiracy at the earliest possible


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                           6
     K2BHORES

1    moment when they reach the agreement, this conspiracy charge

2    didn't even require an overt act.      Because of that requirement,

3    they capture Mr. Estrada before he actually does anything.        I

4    think it's left to the vagaries of chance to decide whether he

5    actually would have gone through with this or not.     He remains

6    guilty notwithstanding, but it's a far cry to compare what the

7    other defendants did in the Tony Hernandez case with

8    Mr. Estrada.

9               THE COURT:    Well, I think that point has some force,

10   but less force in this case than it might in others because he

11   was such a willing participant.      All the evidence that I've

12   seen suggests that he was not, as you try to maintain, in any

13   sense entrapped -- of course, he waived any entrapment defense

14   when he pled guilty -- but rather, that he embraced this as the

15   way to advance his own power.      And he was willing to sell his

16   government, his people, his family, and the United States down

17   the drain in order to get the funding to become president.

18              MR. FEITEL:    In response, your Honor, I have read -- I

19   understand the anger about this and the dissatisfaction.     No

20   one is disagreeing.      And I want to be clear, the memo that I

21   filed with this Court was not an effort to minimize his

22   culpability.    It's an effort to explain the circumstances.

23   This is a case in which professional informants made contact

24   with my client.   Mr. Estrada is so naive that he takes no

25   effort to try to even verify the bona fides of the informants,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                       7
     K2BHORES

1    and he doesn't do that because the people who come to him, one

2    of whom is a U.S. government informant, are people of

3    confidence with him, people of his own political party.

4               In my reading of the transcripts, I see this as

5    different.    I see Mr. Estrada as agreeing, but I see the

6    informants as having prepared for what they did because at

7    every turn they keep -- at every turn in the conversations,

8    they return to the conversation about all the drugs and about

9    all the money and about all the things because, as your Honor

10   said in the Lopez case, the limits of what happens in cases of

11   informants is only bridled by their imaginations, and that's

12   what happened in this case to my reading of these transcripts.

13   Mr. Estrada is a willing participant.    He's not objecting.   But

14   the people that are controlling the narrative, that run the

15   conversations, are the informants, and I would be willing to

16   bet that before every meeting they had a group sitdown, and

17   they went over the points that they needed to make in each

18   conversation along with Mr. Estrada.    I think that the biggest

19   difference between this case and some of the others, again, is

20   that he actually didn't do anything to make good on the

21   promise.    The promises were in absentia.

22              Mr. Estrada is a 60-year-old man.   He's here from a

23   country thousands of miles away.   His family, his two children,

24   are in court today to provide support for him.     So the question

25   that it comes down to is, assuming that he did what he did, how


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                          8
     K2BHORES

1    much time in jail, how much punishment is necessary to punish

2    Mr. Estrada?    The government is essentially asking for a life

3    sentence, or at least for the better part of his life.        I'm 61.

4    I'm going to hazard to guess that, although your Honor is very

5    youthful appearing, you might be slightly older than I am.       I

6    know the difference between my capacity at 50 to 60.     I assume

7    the same change will take place from 60 to 70, and it might

8    even be more advanced, and I have no hope past that because no

9    one in my family's ever gone that far.      But if you give

10   Mr. Estrada a five-year sentence, that is a significant --

11              THE COURT:    No, you look in pretty good shape to me.

12              MR. FEITEL:    Thank you, your Honor, as does your

13   Honor.

14              But I think that it's a significant -- in all

15   seriousness, it's a significant part of the rest of his life,

16   and it's time thousands of miles from his friends and family.

17   Foreign nationals who are incarcerated in this country, I

18   think, suffer much more egregiously than people do who are

19   locals.    They don't get visits.    They're not eligible for

20   certain programs.   Their time is much more pressured than

21   otherwise.    And then at the end of their sentences, they don't

22   get to go home immediately.      They're not eligible for halfway

23   houses as well.

24              I understand your Honor's dissatisfaction and the

25   points about what my client did and how it affects larger


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                          9
     K2BHORES

1    issues, but in the scope of what happened in this case,

2    Mr. Estrada's -- his conduct starts, begins, and virtually ends

3    when he signs -- when he agrees to do this, when he agrees to

4    do this with the informants.      Nothing further is ever taken.

5    If he had done something more and used his office or his

6    political party or done something affirmative in the course of

7    the months that this took place to help the drug traffickers, I

8    think we would be in a far different situation, but he did

9    nothing other than agree to join with them to do this.

10              THE COURT:   All right.   Thank you very much.   Let me

11   hear from the government.

12              MR. RICHMAN:    Thank you, your Honor.

13              Judge, I won't belabor our points.    I think your Honor

14   sort of hit on what we view as the heart of the disagreement

15   here, which is the government is really focused on why we're

16   here, which is because of what the defendant did.     And what he

17   did was attempt to sell his country out to the Sinaloa cartel,

18   period.    That's what the defendant wanted to do.   He wanted

19   to --

20              THE COURT:   There's no question about that, but I

21   think there's something perhaps to the defense point, which is

22   true of many stings.      It wasn't like he initiated this.   He was

23   a willing, eager participant, there's no question about it.

24   The suggestion of entrapment is frivolous, in my view; but

25   nevertheless, it was a sting.      It was someone else coming to


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                        10
     K2BHORES

1    him and saying, someone he trusted, saying, you know, let's do

2    this crime.    Oh, and while we're at it, let's up the ante and

3    do an even better crime or a bigger crime.      I think that is

4    different --

5               MR. RICHMAN:   Your Honor, that --

6               THE COURT:   -- from a situation where he initiates.

7               MR. RICHMAN:   That's a point very well taken, Judge.

8    I don't necessarily disagree.     I will point to a couple of

9    facts here that I think mitigate against the force of that

10   point in this case, Judge.     One of them is that during the

11   course of the investigation, the defendant bragged to the

12   sources that he was also talking to other drug dealers.      Those

13   were not drug dealers who were sources.     Those weren't CSs.

14   Those weren't sting operations.     The defendant told the

15   sources, I'm talking to the Jalisco Nueva Generación cartel and

16   also mentioned another Guatemalan drug trafficker who wanted to

17   help him.    The point about stings is very well-taken.   I do

18   think in this case, on these facts, the force of it is somewhat

19   blunted by the fact that this wasn't the only nefarious conduct

20   that the defendant was up to.

21              The other thing I would note in that regard, your

22   Honor, is that -- to sort of rebut against the suggestion that

23   the defendant didn't do anything, the reason he didn't do

24   anything was because this was a sting.     He had every desire to

25   do something, but he also did take steps in furtherance of this


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                          11
     K2BHORES

1    conspiracy.    He himself traveled to the United States.   He

2    accepted $10,000 in cash on an undercover yacht that he thought

3    was coming from a representative of the leader of the Sinaloa

4    cartel.    He was not sitting in meeting rooms just having idle

5    conversation.    He was traveling.   He was having meetings.    He

6    also came up with ideas for moving drug money from the United

7    States to Guatemala.    He came up with a very detailed plan for

8    flying a boat -- flying the boat that he met with the CSs on,

9    that it would have a United States flag, that it would be

10   helmed by certain people to move money from the United States

11   in bulk to Guatemala.    So the point is well-taken that this was

12   a sting, and I understand sort of the ways in which that can

13   mitigate against a case like this one, but I do think the force

14   of that argument here is somewhat blunted.

15              So, again, I won't belabor too much, but I do think

16   that is sort of where the disagreement comes into play.    The

17   government is really focused on what happened here, and what

18   happened here was the defendant attempted to sell his country

19   out.   He attempted to move tons of cocaine to the United States

20   for the Sinaloa cartel while he was hoping to become president

21   of Guatemala.    The seriousness of that crime can't be

22   understated.    That is a huge part of the cocaine epidemic that

23   currently travails this country, and for that reason the

24   government seeks a serious sentence.

25              Your Honor, I'm sorry.    I did have one


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                         12
     K2BHORES

1    guidelines-related question, and I don't know if now is the

2    time.

3               THE COURT:    No.   Thank you very much.

4               MR. RICHMAN:    Thank you, Judge.

5               THE COURT:    I'll hear anything further defense counsel

6    want to say and then from the defendant if he wishes to be

7    heard.

8               MR. FEITEL:    I promise to be brief, although that

9    promise from lawyers is somewhat facetious.

10              THE COURT:    It's important in any sentence to hear

11   everything that anyone wants to say.      I have other matters, but

12   they take second place to a sentence.      A sentence is the most

13   important thing a court does.      I'm happy to hear anything you

14   have to say.

15              MR. FEITEL:    With respect to the government's comments

16   about Mr. Estrada saying he was working with other cartels, I

17   think that's pure braggadocio.      I don't know of any other

18   evidence of record having done it.      He did talk to some other

19   people about helping to move the money, and that's the point

20   that Mr. --

21              THE COURT:    No, but I think, assuming it was just

22   braggadocio, it shows how fully he embraced his new role as

23   big, bad crook.

24              MR. FEITEL:    So the question that it raises -- and I

25   think it also goes to the heart of the matter, your Honor -- is


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                         13
     K2BHORES

1    the government says my client took money and he talked about

2    moving cash.    That part is definitely the case.    I think that

3    if you look at this sort of somewhat objectively, obviously

4    it's hard for both the litigants' representatives to be

5    completely objective, but I think that this is about the money

6    for Mr. Estrada.   I think he saw this as a chance to get a lot

7    of money.

8               And with respect to the government's contention that

9    he attempted to do this or he attempted to do that, he

10   attempted to do things about drugs, no, he promised that he

11   would, and there is a difference between attempting, taking

12   steps, and making a promise.     Our law captures criminal

13   liability for the promise, but in this case, the acts are

14   minimal, and I think they mostly relate to money.

15              So having said that, I'd be glad to respond to any

16   questions your Honor might have.

17              THE COURT:   No, but let me hear from the defendant if

18   he wishes to be heard.

19              THE DEFENDANT:   Good day, your Honor.   I humbly

20   acknowledge the crime that I committed.     Today I appear before

21   you, your Honor, with all due respect to express to you that

22   for quite some time I have fought for the welfare of my family,

23   for the welfare of my country, which during my entire life I

24   have always acted -- I have always taken the correct path.

25              I acknowledge that I have made a mistake for having


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                        14
     K2BHORES

1    sat down with people from my party who, in one way or another,

2    induced me to do this wrongdoing, but I do accept my

3    wrongdoing.

4               My children are here, Eduardo and Manuel Alejandro,

5    two professionals, and ever since their mother passed away,

6    it's been difficult for me, but I have led them to lead the

7    correct path in life.

8               Today, your Honor, I ask you for clemency, and I ask

9    that you allow me to get on the right path again, to continue

10   doing what's right for my country.     The only objective that I

11   have had is to work to attain the well-being of people who need

12   it.

13              I want to repeat that I acknowledge my wrongdoing.

14   Your Honor, with all due respect I sent your Honor a letter

15   through my attorney.

16              THE COURT:    Yes, I received it.

17              THE DEFENDANT:   Thank you, your Honor.

18              And today, the only thing that I want to express to

19   you is this request, and please allow me to return to my life

20   and be more prudent in my actions.     Thank you very much, your

21   Honor, and may God bless you.

22              THE COURT:    Thank you.

23              MR. FEITEL:   Your Honor, finally, if I could ask for

24   the Court to recommend that my client be designated to the

25   federal correctional institute in Coleman, Florida.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                         15
     K2BHORES

1               THE COURT:    I'm sorry?

2               MR. FEITEL:    I would ask if your Honor would consider

3    recommending -- I know it's not binding on the marshal service

4    or the Bureau of Prisons -- that my client be designated to the

5    federal correctional institute in Coleman, Florida.

6               THE COURT:    Yes, I will do that.

7               MR. FEITEL:    Thank you.

8               THE COURT:    Although I assume you've told your client

9    I can't order that; I can only just recommend it.

10              MR. FEITEL:    I'm reluctant to tell anyone about the

11   limits of a federal judge's authority, but we did discuss this.

12              THE COURT:    So I think much of what seems to me

13   pertinent has already come out in the colloquy.      There are,

14   prior to these events, many laudable things that could be said

15   about this defendant, some of which has been expressed in

16   letters to the Court which I greatly appreciate.     He grew up in

17   abject poverty.   He overcame that.     He became a good citizen.

18   He did many good deeds.      He was very supportive of his family.

19   I give him credit for that, and I give him credit in real terms

20   in terms of the sentence because I think, when it comes to a

21   sentence, one has to look at the entire human being and his, as

22   the statute says, personal characteristics as well as the crime

23   that was committed.

24              But it is very hard for this Court, which has seen

25   many, many, many sentences, still not to be shocked by what


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                        16
     K2BHORES

1    this defendant agreed to do.     It was precisely because of his

2    laudable background that many people believed in him, that he

3    became a candidate for president, that he created his own

4    party, that people looked to him as someone who wouldn't be

5    just another one of those all-too-frequent corrupt politicians.

6    And yet, without any meaningful hesitation, he was perfectly

7    happy, so that he could get the funds needed for his election,

8    to betray everyone who had had trust in him and his very

9    country.

10              But there's more.   How was he going to betray it?   He

11   was going to betray it by allowing terrible drugs to be brought

12   into the United States, and thus not only have a negative

13   effect on his own country but a negative effect on our country.

14   It was appalling.   If I were to impose a sentence based solely

15   on the acts he committed, even after taking account that it was

16   a sting, and so forth, I would impose a sentence of more than

17   20 years.    I am persuaded by all the positive things in this

18   defendant's life that on this day of sentence he should receive

19   some credit for it, but it only goes so far.

20              So the sentence of the Court is the defendant is

21   sentenced to 15 years in prison, that's 180 months, to be

22   followed by four years of supervised release, although that

23   will probably be not served because of the deportation.    A fine

24   of $40,000 will be imposed as recommended by probation.    This

25   defendant is not in a position to pay any big fine, and in any


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                       17
     K2BHORES

1    event, the prison term, I think, serves the necessary

2    functions.    There is, however, a mandatory special assessment

3    of $100 which must be paid.

4               The terms of supervised release are, first, the

5    mandatory conditions that the defendant not commit any federal,

6    state, or local crime; that he not unlawfully possess a

7    controlled substance; and that he cooperate in the collection

8    of DNA.    The drug testing condition is suspended based on the

9    Court's determination that this defendant poses a low risk of

10   personal future substance abuse.   That's opposed to substance

11   abuse that he would have imposed on others.

12              There will also be imposed standard conditions 1

13   through 12.    They appear on the face of the judgment and will

14   be gone over with the defendant by the probation office if and

15   when he reports to begin his period of supervised release.

16              Then there are the special conditions.    First, that he

17   must obey the immigration laws and comply with the directives

18   of the immigration authorities; and second, that the fine be

19   paid in monthly installments of 10 percent of his gross monthly

20   income beginning with the second month of supervised release;

21   and thirdly, that the defendant, upon his release from prison,

22   if not otherwise detained for deportation purposes, report to

23   the nearest probation office to begin his period of supervised

24   release, though I think, as I said, that that would be unlikely

25   to happen.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                       18
     K2BHORES

1               Now, is there a restitution requirement here?

2               MR. RICHMAN:   No, your Honor.   We're not seeking.

3    Thank you.

4               THE COURT:   Very good.   And a forfeiture requirement?

5               MR. RICHMAN:   Same thing, your Honor.   We're not

6    seeking.

7               THE COURT:   All right.   Before I advise the defendant

8    of his right of appeal -- and I will recommend Coleman as the

9    place of detention, of imprisonment.

10              Before I advise the defendant of his right of appeal,

11   anything else that either counsel wish to raise with the Court?

12              MR. RICHMAN:   Your Honor, just one point, I think, of

13   clarification.   The Court at the outset, I believe, stated that

14   it was assuming the safety valve applied.      Is that correct,

15   Judge?

16              THE COURT:   I assume the safety valve applied,

17   although, as I indicated, I thought it was academic.

18              MR. RICHMAN:   Right.

19              THE COURT:   I think if I had to make a determination,

20   I would probably determine the safety valve did not apply.

21              MR. RICHMAN:   OK.

22              THE COURT:   But I thought, in fairness to the

23   defendant, that it would be better to assume that and take that

24   into account, which I did.

25              MR. RICHMAN:   Thank you, your Honor.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                           19
     K2BHORES

1               My only, I guess, logistical point about that would be

2    to the guidelines calculation, because if the safety valve

3    applied, there would be a two-point deduction.        I wanted to

4    make clear --

5               THE COURT:    That's a good point.    That's a good point.

6    Although the safety valve -- this would be a nonguideline

7    sentence in any event, even with that adjustment.         I look at

8    the guidelines, but they are not particularly of interest to

9    me.

10              MR. RICHMAN:    I understand.    And then otherwise the

11   PSR has been adopted?      I believe you said that.    Thank you,

12   Judge.

13              THE COURT:    Very good.   Anything from defense counsel?

14              MR. FEITEL:    No, your Honor.    Thank you.

15              THE COURT:    Mr. Orellana, you have a right to appeal

16   this sentence.   Do you understand that?

17              THE DEFENDANT:    Yes, your Honor.

18              THE COURT:    If you can't afford counsel for any such

19   appeal, the court will appoint one for you free of charge.          Do

20   you understand that?

21              THE DEFENDANT:    Yes, your Honor.

22              THE COURT:    Very good.   Thanks a lot.

23              MR. RICHMAN:    Your Honor, I just have, I'm sorry, one

24   other thing.    There's a judicial removal order that has been

25   signed by the parties.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                           20
     K2BHORES

1               THE COURT:    OK.   If you want to hand that up.

2               MR. RICHMAN:   Also, the government moves to dismiss --

3    there's one open count.

4               THE COURT:    That is dismissed.

5               MR. RICHMAN:   Thank you, your Honor.

6               THE COURT:    All right.   I've signed that.   I'll give

7    it to my courtroom deputy.

8               MR. RICHMAN:   Thank you, your Honor.

9               THE COURT:    Thanks a lot.

10              (Adjourned)

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
